21 Mich. App. 222 (1970)
175 N.W.2d 310
PEOPLE
v.
PORCHIA
Docket No. 7,281.
Michigan Court of Appeals.
Decided January 29, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
John F. Foley, for defendant on appeal.
Before: LESINSKI, C.J., and J.H. GILLIS and QUINN, JJ.
*223 PER CURIAM.
By leave granted, defendant appeals his conviction and sentence for incest, MCLA § 750.333 (Stat Ann 1954 Rev § 28.565). He was convicted on his plea of guilty, February 11, 1964. His appeal attacks the plea-taking procedure on several grounds, but we note only one because it mandates reversal.
Neither the plea transcript nor the sentencing transcript contains any questioning of defendant to establish the crime and his participation therein. GCR 1963, 785.3, and MCLA § 768.35 (Stat Ann 1954 Rev § 28.1058) require such questioning, and failure to do so is reversible error. People v. Barrows (1959), 358 Mich 267.
Reversed and remanded for such further proceedings as may be required.